Title: To John Adams from Richard Henry Lee, 8 October 1779
From: Lee, Richard Henry
To: Adams, John


     
      My dear Sir
      Chantilly October 8th 1779
     
     I congratulate you most sincerely on your safe return to your family and your country. I hope you found the former in good health, and the latter I am very sensible will be at all times benefitted by the assistance of so able a Citizen, and the more especially at this time, when the most important of all sublunary things is under consideration, the establishing of government. Independent of general principles of philan­thropy I feel myself much interested in the establishment of a wise and free republic in Massachusetts Bay, where yet I hope to finish the remainder of my days. The hasty, unpersevering, aristocratic genius of the south suits not my disposition, and is inconsistent with my ideas of what must constitute social happiness and security. It is not long since I received your favor of Feb. 13 from Paris. So far as immediate personal ease and happiness is the object, it is beyond doubt that the life of a private Citizen is more desirable than any public character whatever, and such especially as call us far from home. But my friend we must consider that individual happiness flows from the general felicity, and that the security of the whole is the safety of particulars. What must become of the American cause and character, if her councils at home and abroad are to be filled and conducted by half Tories, weak, ambitious, avaricious, and wicked men? These considerations induce me to wish that you may not give up the thoughts of public service until our affairs are better settled. I wish with all my heart that the Chevalier de la Luzerne and Monsr. de Marbois had originally came here. I do assure you that it would greatly have benefitted the cause of the Alliance and the United States. Such scenes of wicked intrigue have been exhibited as I never expected would take place in America until maturity of times and luxury with its concomitant train of vices had ripened us for destruction. You will no doubt be fully informed by others concerning the proceedings of a faction dangerous to our country and very disgraceful also.
     
     
      October 13. 1779
     
     I had written thus far and stopped, having no opportunity of immediate conveyance, when my friends from Philadelphia informed me of the crowning work of more than a years intrigue—that malice is at last glutted even to satiety. It seems however, that the party have been under a necessity of suffering one proper man to be employed, and I am well pleased to see, even the wicked sometimes compelled to do right. I heartily wish you success in your negotiation, and that when you secure one valuable point for us (the fishery) that you will not less exert yourself for another very important object, the free navigation of Mississippi, provided guilty Britain should remain in possession of the Floridas. I totally despair of the navigation from any other advocation. Before this reaches Boston you will no doubt have heard of Count D’Esteings arrival on our coast. Should fortune favor us, with this aid we may expect to remove our unprincipled enemies from N. York and R. Island. To this if we can add Nova Scotia, we may be pretty indif­ferent about the future operations of Great Britain. I shall be at all times happy to hear from you, and in return will furnish you with such intelligence as this part of the world produces.
     
      With singular esteem and affection I am dear Sir most sincerely yours
      Richard Henry Lee
     
    